Title: From Thomas Jefferson to John Adams, 28 September 1787
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Sep. 28. 1787.

I received your favors by Mr. Cutting, and thank you sincerely for the copy of your book. The departure of a packet-boat, which always gives me full emploiment for some time before, has only permitted me to look into it a little. I judge of it from the first volume which I thought formed to do a great deal of good. The first principle of a good government is certainly a distribution of it’s powers into executive, judiciary, and legislative, and a subdivision of the latter into two or three branches. It is a good step gained, when it is proved that the English constitution, acknowleged to be better than all which have proceeded it, is only better in proportion as it has approached nearer to this distribution of powers. From this the last step is easy, to shew by a comparison of our constitutions with that of England, how much more perfect they are. The article of Confederations is surely worthy of your pen. It would form a most interesting addition to shew what have been the nature of the Confederations which have existed hitherto, what were their excellencies and what their defects. A comparison of ours with them would be to the advantage of ours, and would increase the veneration of our countrymen for it. It is a misfortune that they do not sufficiently know the value of their constitutions and how much happier they are rendered by them than any other people on earth by the governments under which they live.—You know all that has happened in the United Netherlands. You know also that our friends Van Staphorsts will be among the most likely to become objects of severity, if any severities should be exercised. Is the money in their hands entirely safe? If it is not, I am sure you have already thought of it. Are we to suppose the game already up, and that the Stadtholder is to be reestablished, perhaps erected into a monarch, without this country lifting a finger in opposition to it? If so, it is a lesson the more for us. In fact what a crowd of lessons do the present miseries of Holland teach us? Never to have an hereditary officer of any sort: never to let a citizen ally himself with kings: never to call in foreign nations to settle domestic differences: never to suppose that any nation will expose itself to war for us &c. Still I am not without hopes that a good rod is in soak for Prussia, and that England will feel the end of it. It is known to some that Russia made propositions to the emperor and France for acting in concert; that the emperor consents and has  disposed four camps of 180,000 men from the limits of Turkey to those of Prussia. This court hesitates, or rather it’s premier hesitates; for the queen, Monmorin and Breteuil are for the measure. Should it take place, all may yet come to rights, except for the Turks, who must retire from Europe; and this they must do were France Quixotic enough to undertake to support them. We I hope shall be left free to avail ourselves of the advantages of neutrality: and yet much I fear the English, or rather their stupid king, will force us out of it. For thus I reason. By forcing us into the war against them they will be engaged in an expensive land war as well as a sea war. Common sense dictates therefore that they should let us remain neuter: ergo they will not let us remain neuter. I never yet found any other general rule for foretelling what they will do, but that of examining what they ought not to do.—You will have heard doubtless that M. Lambert is Comptroller general, that the office of Directeur general du tresor royal has been successively refused by Monsr. de la Borde and Monsr. Cabarrus; that the Conte de Brienne, brother of the Archbishop, is minister of war, and the Count de la Luzerne minister of Marine. They have sent for him from his government in the West Indies. The Chevalier de la Luzerne has a promise of the first vacant Embassy. It will be that of London if Adhemar can be otherwise disposed of. The Chevalier might have had that of Holland if he would. The Count de Moustier will sail about the middle of next month. Count d’Aranda leaves us in a few days. His successor is hourly expected.—I have the honor to be with my best respects to Mrs. Adams, and sentiments of perfect esteem and regard to yourself dear Sir your most obedient & most humble servant,

Th: Jefferson


P.S. Since writing the above, I learn through a very good [channel] that this court is deci[ded] and is ar[ran]ging with the [two empires]. Perhaps as a proof of this we may soon see them recall their officers in the [Dutch serv]ice.

